If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      October 29, 2020
               Plaintiff-Appellee,

v                                                                     No. 348863
                                                                      Wayne Circuit Court
BRADLY THOMAS PETERSON,                                               LC No. 18-007293-01-FH

               Defendant-Appellant.


Before: METER, P.J., and SHAPIRO and RIORDAN, JJ.

PER CURIAM.

        Defendant appeals as of right his jury-trial conviction of disturbing the peace, MCL
750.170, for which he was sentenced to 90 days in jail, with credit for 118 days served. On appeal,
defendant argues that his actions were constitutionally protected by the First Amendment and so
MCL 750.170 was unconstitutional as applied to him. He also argues that the statute is
unconstitutional on its face and that he is entitled to a new trial because the jury instructions were
erroneous and his trial attorney rendered ineffective assistance for failing to object to those
instructions. We conclude that defendant’s public threats of violence are not constitutionally
protected and that he could be properly convicted based on those threats. However, the jury also
heard substantial evidence of other statements made by defendant that are protected speech, and
the jury was not properly instructed. Therefore, we remand for a new trial, but defendant fails to
carry his burden of showing that MCL 750.170 is facially unconstitutional.

                                        I. BACKGROUND

        On April 12, 2017, defendant went to the 33rd District Court in Woodhaven, Michigan
with his brother and girlfriend to provide support for his girlfriend, who was there for sentencing.
When the district court judge denied his girlfriend’s motion to withdraw her plea, defendant uttered
the word “asshole.” Defendant was ordered to leave the court building, which he did without
protest or incident. He then waited outside the courthouse for his brother and girlfriend.

        While outside, defendant paced back and forth and began talking to himself. Robert
Williams, a court patron, was also outside smoking a cigarette. Williams testified that defendant
stated that he was going to “shoot up the building” and also threatened to shoot Williams.


                                                 -1-
Defendant denied threatening anyone and claimed he was merely talking to himself. Williams
entered the courthouse and informed Brian Cozzaglio, a court security officer, that defendant was
making threats outside. Cozzaglio testified that he was informed by another court patron that
defendant stated he “loved” ISIS and Osama bin Laden. Officers from the Woodhaven Police
Department were dispatched to the scene.

        The officers arrived on the scene and asked defendant “what was going on,” to which he
replied, “you tell me what the f***’s going on.” What happened next is disputed, but the officers
eventually took defendant to the ground in an attempt to restrain and arrest him. Defendant was
charged with resisting arrest, MCL 750.81d, and disturbing the peace, MCL 750.170. The jury
found defendant not guilty of resisting arrest but convicted him of disturbing the peace. This
appeal followed.

                                         II. ANALYSIS

       MCL 750.170 provides:

       Any person who shall make or excite any disturbance or contention in any tavern,
       store or grocery, manufacturing establishment or any other business place or in any
       street, lane, alley, highway, public building, grounds or park, or at any election or
       other public meeting where citizens are peaceably and lawfully assembled, shall be
       guilty of a misdemeanor.

       The First Amendment provides that the government “shall make no law . . . abridging the
freedom of speech.” US Const, Am 1.1 “[T]he First Amendment means that government has no
power to restrict expression because of its message, its ideas, its subject matter, or its content.”
People v Vandenberg, 307 Mich. App. 57, 63; 859 NW2d 229 (2014) (quotation marks and citation
omitted).

        “A constitutional challenge to the validity of a statute can be brought in one of two ways:
by either a facial challenge or an as-applied challenge.” In re Forfeiture of 2000 GMC Denali and
Contents, 316 Mich. App. 562, 569; 892 NW2d 388 (2016). “An as-applied challenge . . . alleges
‘a present infringement or denial of a specific right or of a particular injury in process of actual
execution’ of government action.” Bonner v City of Brighton, 495 Mich. 209, 223 n 27; 848 NW2d
380 (2014), quoting Village of Euclid, Ohio v Ambler Realty Co, 275 U.S. 365, 395; 47 S. Ct. 114;
71 L. Ed. 303 (1926). In First Amendment cases, “[a]n as-applied challenge contends that the law
is unconstitutional as applied to the litigant’s particular speech activity, even though the law may
be capable of valid application to others.” Foti v City of Menio Park, 146 F3d 629, 635 (CA 9,
1998).

        We begin by noting a significant omission in defendant’s briefing. Although he argues
that everything he said outside the courthouse was protected speech under the First Amendment,
he fails to explain how a threat to kill a member of the public and shoot up a courthouse is


1
 The First Amendment is applied to the states through the Fourteenth Amendment. People v
Rapp, 492 Mich. 67, 72 n 10; 821 NW2d 452 (2012).


                                                -2-
protected. Clearly it is not. Application of the statute so as to criminalize such statements in a
public place is not unconstitutional. “ ‘[A] State may punish those words which by their very
utterance inflict injury or tend to incite an immediate breach of the peace,’ including ‘fighting
words,’ ‘inciting or producing imminent lawless action,’ and ‘true threat[s].’ ” TM v MZ (On
Remand), 326 Mich. App. 227, 238; 926 NW2d 900 (2018), quoting Virginia v Black, 538 U.S. 343,
359; 123 S. Ct. 1536; 155 L. Ed. 2d 535 (2003).

        We agree with defendant, however, that some of the statements used to convict him were
constitutionally protected speech. Most significantly, defendant’s unpopular political statements
outside of the courtroom expressing his admiration of ISIS and Osama bin Laden constitute
protected speech. See Street v New York, 394 U.S. 576, 592; 89 S. Ct. 1354; 22 L. Ed. 2d 572 (1969)
(“It is firmly settled that under our Constitution the public expression of ideas may not be
prohibited merely because the ideas are themselves offensive to some of their hearers.”);
Terminiello v Chicago, 337 U.S. 1, 4; 69 S. Ct. 894; 93 L. Ed. 1131 (1949) (“[A] function of free
speech under our system of government is to invite dispute. It may indeed best serve its high
purpose when it induces a condition of unrest, creates dissatisfaction with conditions as they are,
or even stirs people to anger.”). Also, there was no evidence that his statements regarding ISIS
and bin Laden, if heard by anyone other than the court patron who reported it to security, “[made]
or excit[ed] any disturbance.” MCL 750.170. Similarly, the prosecutor questioned defendant
about his recent protest outside of a courthouse that involved waving the Confederate flag and
displaying signs reading “Black Lives Don’t Matter” and “Indian Lives Don’t Matter.” Aside
from having no relevance to whether defendant disturbed the peace on April 12, 2017, and being
highly prejudicial, this conduct also involved protected speech and cannot serve as the basis of a
disturbance under MCL 750.170. See Snyder v Phelps, 562 U.S. 443, 458; 131 S. Ct. 1207; 179 L
Ed 2d 172 (2011) (display of signs “at a public place on a matter of public concern” is speech
“entitled to ‘special protection’ under the First Amendment.”). And while defendant’s threats to
police officers inside the police car could be prosecuted under another statute, they do not fall
within the scope of MCL 750.170. Those statements were not made in a public place or directed
at creating a general disturbance.

        Nevertheless, the jury heard testimony about all of these statements. There was no limiting
instruction, and the jury was free to convict on the basis of any of defendant’s statements it
concluded were covered by MCL 750.170. A review of the trial record does not provide us with
any basis to determine which of defendant’s statements were the basis for his conviction, and so
we cannot conclude that defendant was convicted solely on the basis of his constitutionally
unprotected threat to shoot members of the public in a public place.

        Defendant failed to preserve his constitutional claims at the trial level.2 Nor did he seek a
bill of particulars to require the prosecution to clarify which of his statements constituted a


2
  We note, however, that defendant objected on the basis of hearsay to Cozzaglio testifying that an
unidentified court patron reported that defendant was outside proclaiming his love of ISIS and
Osama bin Laden. The trial court overruled the objection after the prosecutor argued that the
statements were being offered solely to explain the course of conduct and not to prove the truth of
the matter asserted. However, the prosecutor then repeatedly referenced the statements regarding



                                                -3-
violation of the statute. Accordingly, we may not reverse on this basis unless we conclude that
admission of the relevant statements was plain error. See People v Green, 322 Mich. App. 676,
681; 913 NW2d 385 (2018) (“Constitutional challenges must be raised in the trial court; otherwise,
those challenges are not properly preserved for appellate review.”). “To avoid forfeiture under the
plain error rule, three requirements must be met: 1) error must have occurred, 2) the error was
plain, i.e., clear or obvious, 3) and the plain error affected substantial rights.” People v Carines,
460 Mich. 750, 763; 597 NW2d 130 (1999). Whether the error affected substantial rights
“generally requires a showing of prejudice, i.e., that the error affected the outcome of the lower
court proceedings.” Id. Even if those elements are met, “[r]eversal is warranted only when the
plain, forfeited error resulted in the conviction of an actually innocent defendant or when an error
seriously affect[ed] the fairness, integrity or public reputation of judicial proceedings’ independent
of the defendant’s innocence.” Id. at 763-764 (quotation marks and citation omitted).

        It was plain error to admit statements by defendant that are either protected speech or as a
matter of law are not grounds for conviction. Admission of this evidence without a limiting
instruction did not merely place defendant in a bad light that may have prejudiced him; it allowed
the jury to convict defendant because he made statements that are either constitutionally protected
or outside the scope of the statute. And considering the prosecutor’s repeated reliance on those
statements in closing argument, we conclude that there is a reasonable probability that this error
affected the verdict. Thus, defendant meets the third prong of the plain-error test. Lastly, this
error both raised questions about defendant’s guilt and affected the integrity and fairness of the
proceeding. We therefore reverse defendant’s conviction and remand for a new trial consistent
with this opinion.

        Defendant also argues the trial court erred when it instructed the jury that it could convict
defendant for exciting a “contention” under MCL 750.170. This too constituted plain error,
considering that this part of the statute was found to be constitutionally infirm by this Court in
1971 in Purifoy, 34 Mich. App. 318, a ruling that was reaffirmed in People v Mash, 45 Mich. App.
459; 206 NW2d 767 (1973) and more recently in Vandenberg, 307 Mich. App. at 66 (“In sum, for
more than four decades, this Court and federal courts have acknowledged that the reference in
MCL 750.170 to ‘exciting a contention’ unconstitutionally infringes protected speech by
criminalizing the peaceable public expression of ideas, merely because those ideas might be
offensive to others”). While plaintiff argues that defendant waived this argument by failing to
object to the trial court’s instructions, defendant also claims ineffective assistance of counsel based
on the lack of objection. “To establish ineffective assistance of counsel, defendant must first show
that (1) his trial counsel’s performance fell below an objective standard of reasonableness under
the prevailing professional norms, and (2) there is a reasonable probability that, but for counsel’s



ISIS and Osama bin Laden in closing argument. The highly prejudicial nature of these statements
is clear. After Williams testified, a juror posed a question asking whether Williams was the one
who reported defendant’s comments regarding ISIS and bin Laden. The trial court rephrased the
question to omit reference to ISIS or bin Laden because “certainly bringing in ISIS would . . . be
unduly suggestive and potentially . . . unfairly prejudice[ial] to defendant.” Unfortunately, the trial
court did not take this into consideration when it allowed the statements in the first place.



                                                 -4-
error, the result of the proceedings would have been different.” People v Uphaus, 278 Mich. App.
174, 185; 748 NW2d 899 (2008). There is no question that trial counsel’s failure to object to the
trial court’s instruction that the jury could convict defendant for exciting a contention fell below
an objective standard of reasonableness. By itself, it is questionable whether this error was
outcome determinative, i.e., it is unclear whether, more likely than not, the jury found that
defendant excited a contention and convicted him on that basis. However, when considered along
with the statements that the jury was improperly allowed to considered, the plainly improper
instruction supports our decision to reverse as it is a cumulative error. See People v Knapp, 244
Mich. App. 361, 388; 624 NW2d 227 (2001).3

       Beyond seeking a new trial, defendant also asks that we declare MCL 750.170 facially
overbroad.

         “A statute is overbroad when it precludes or prohibits constitutionally protected conduct in
addition to conduct or behavior that it may legitimately regulate.” People v Gaines, 306 Mich. App.
289, 320-321; 856 NW2d 222 (2014). “[T]he overbreadth doctrine is an exception to the general
rules of standing that permits a defendant to challenge the constitutionality of a statute on the basis
of the hypothetical application of the statute to third parties not before the court.” People v Rogers,
249 Mich. App. 77, 96; 641 NW2d 595 (2001). However, “there must be a realistic danger that the
statute itself will significantly compromise recognized First Amendment protections of parties not
before the Court for it to be facially challenged on overbreadth grounds.” Los Angeles City Council
v Taxpayers for Vincent, 466 U.S. 789, 799; 104 S. Ct. 2118; 80 L. Ed. 2d 772 (1984). “The party
challenging the constitutionality of a statute bears the burden of proving its invalidity.” People v
Boomer, 250 Mich. App. 534, 538; 655 NW2d 255 (2002).

        Our Court has repeatedly declined to hold MCL 750.170 unconstitutional despite numerous
opportunities to do so. See People v Weinberg, 6 Mich. App. 345; 149 NW2d 248 (1967); Purifoy,
34 Mich. App. 318; Mash, 45 Mich. App. 459; Vandenberg, 307 Mich. App. 57. We see no basis to
reach a different result here. The reasoning of those cases is sound and defendant does not present
any compelling new arguments other than his reliance on the Michigan Supreme Court’s decision
in People v Rapp, 492 Mich. 67, 75; 821 NW2d 452 (2012), which struck down a Michigan State
University ordinance making it a crime to “disrupt the normal activity or molest the property of
any person, firm, or agency, while that person, firm or agency is carrying out service, activity or
agreement for or with the University.”

         Defendant’s reliance on Rapp is misplaced. First, Rapp did not overrule or criticize this
Court’s decisions in Weinberg, Purifoy, Mash, and Vandenberg finding that the statute was neither
overbroad or vague. Second, the ordinance in Rapp was far more obtuse than MCL 750.170. As
observed by the Supreme Court, it allowed for “enforce[ment] against anyone who disrupts in any
way anyone carrying out any activity for or with MSU.” Id. at 76. The Court went on to note that
“there are seemingly infinite ways in which someone might ‘disrupt’ another who is engaged in
an ‘activity’ for or with MSU.” Id. at 76-77. The ordinance largely rendered criminal normal
activities that might have the effect of even slightly interfering with any employee, student or
contractor of the university engaged in any activity at any location. By contrast, MCL 750.170,


3
    To be clear, however, defendant’s successful as-applied challenge, by itself, warrants reversal.


                                                  -5-
as we observed in Weinberg, falls within the state’s authority to adopt “properly drawn statutes
and ordinances designed to promote law and order, protect the community against disorder,
regulate traffic, safeguard legitimate interests in private and public property, or protect the
administration of justice and other essential governmental functions.” Weinberg, 6 Mich. App. at
362, quoting Cox v Louisiana, 379 U.S. 559, 574; 85 S. Ct. 476; 13 L. Ed. 2d 487 (1965) (quotation
marks omitted). Further, MCL 750.170 does not rely on a subjective interpretation of the “normal
activities” of individuals that are disrupted. Instead, MCL 750.170 objectively prohibits
disturbances in public places.4 Moreover, we have already limited the scope of MCL 750.170 to
remove any violation on the basis of exciting a contention, which the ordinance in Rapp arguably
contained.

        Further, if we can interpret the statute in a manner that meets First Amendment
requirements we are required to do so. See People v Patton, 325 Mich. App. 425, 432; 925 NW2d
901 (2018) (“When reviewing a constitutional challenge to a statute, this Court must construe it to
be constitutional unless its unconstitutionality is clearly apparent.”). And by remanding for a new
trial where substantial evidence was admitted regarding activities that are constitutionally
protected without a limiting instruction, we hold that protected speech, in and of itself, may not
serve as a basis for a conviction under MCL 750.170. Beyond the circumstances of this case,
which can be addressed without striking the statute, defendant has not established a real danger
that MCL 750.170 is preventing the exercise of free speech.5 See Village of Hoffman Estates v
Flipside, Hoffman Estates, Inc, 455 U.S. 489, 503; 102 S. Ct. 1186; 71 L. Ed. 2d 362 (1982) (“We do
not suggest that the risk of discriminatory enforcement is insignificant . . . . At this stage, however,
we are not prepared to hold that his risk jeopardizes the entire ordinance.”).

         By addressing the specific issues involving defendant’s conviction while not striking down
the statute, we preserve the ability of law enforcement to prohibit truly disruptive activities, while
also preserving the First Amendment rights of citizens. Because we read the statute to exclude
prosecution for constitutionally protected speech, we reject defendant’s claim that MCL 750.170
is facially unconstitutional.




4
  As for defendant’s vagueness challenge, we see no basis to conclude that a person of ordinary
intelligence would not understand that standing outside a public building and threatening to shoot
it up was prohibited under the law. See People v Assy, 316 Mich. App. 302, 308; 891 NW2d 280
(2016). MCL 750.170, which prohibits “mak[ing] or excit[ing] any disturbance,” provides fair
notice to individuals that threatening to “shoot up” the court building would cause a disturbance
and is, therefore, illegal. See TM, 326 Mich. App. at 239 (observing that, consistent with the First
Amendment, states may prohibit “those statements where the speaker means to communicate a
serious expression of an intent to commit an act of unlawful violence to a particular individual or
group of individuals.”) (quotation marks and citation omitted).
5
  Defendant argues that MCL 750.170 could be used to quell protests and counter-protests.
However, the seeming prevalence of protests and counter-protests in recent years suggests that the
statute is not having a chilling effect on protected speech.


                                                  -6-
        Reversed and remanded for a new trial consistent with this opinion. We do not retain
jurisdiction.



                                                        /s/ Patrick M. Meter
                                                        /s/ Douglas B. Shapiro
                                                        /s/ Michael J. Riordan




                                            -7-